UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 YVONNE FROST,

                                Plaintiff,
                                                                1:20-CV-2132 (CM)
                    -against-
                                                                CIVIL JUDGMENT
 RON JOHNSON; BURISMA; U.S.
 CONGRESS; JOE BIDEN; HUNTER BIDEN,

                                Defendants.

       Pursuant to the order issued March 11, 2020, denying Plaintiff’s request to proceed in

forma pauperis and her motion for leave to file this action,

       IT IS ORDERED, ADJUDGED AND DECREED that Plaintiff’s request to proceed in

forma pauperis and her motion for leave to file this action are denied.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court note service on the docket. Plaintiff

has consented to electronic service of Court documents. (ECF 5.)

SO ORDERED.

 Dated:   March 11, 2020
          New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
